Citation Nr: 1131476	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-36 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left hip disability, claimed as secondary to the service connected right foot disability. 

2. Entitlement to service connection for a right hip disability, claimed as secondary to the service connected right foot disability. 

3. Entitlement to service connection for a left knee disability, claimed as secondary to the service connected right foot disability. 

4. Entitlement to service connection for a right knee disability, claimed as secondary to the service connected right foot disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1973 to December 1975 and from June 1977 to August 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee which denied service connection for a back disability, bilateral hip disability and bilateral knee disability secondary to a right foot laceration with Achilles tendonitis.  

In April 2010 a Board hearing was held at the RO before the undersigned; the transcript is of record. 

In June 2010 the Board remanded the issue as one for service connection for back disability, bilateral hip disability and bilateral knee disability for a VA examination. 

During the pendency of the appeal, in August 2010 the RO granted service connection for osteoarthritis of the lumbar spine, as such the issue as to service connection for the back is no longer before the Board.  

The issues have been recharacterized for further clarification.  The Veteran has alternatively reported that his complaints related to his left hip and knee, or to his right hip and knee.  In order to for the claims to encompass all possible contentions, both the left and right hip, and left and right knees are considered on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A left hip disability was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that a left hip disability, if any, is related to any disease or injury incurred in or aggravated by service.  

2. A right hip disability was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that a right hip disability, if any, is related to any disease or injury incurred in or aggravated by service.  

3.  A left knee disability, if any, was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that a left knee disability, if any, is related to any disease or injury incurred in or aggravated by service.  

4. A right knee disability, if any, was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that a right knee disability, if any, is related to any disease or injury incurred in or aggravated by service.  






CONCLUSIONS OF LAW

1. The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2010).

2. The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2010).

3. The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2010).

4. The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

An August 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in July 2010 with an addendum in February 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination thoroughly evaluated the Veteran and provided an opinion as to service connection.  The addendum further clarified the examiner's findings and opinion. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has contended that he has a left hip, right hip, left knee, and right knee disabilities due to his service connected right foot disability.   

The VA treatment records do not contain any diagnosed left hip, right hip, left knee, or right knee disabilities. 

In July 2010 a VA examination was conducted.  At the examination the Veteran reported that he has a left hip and left knee condition due to his right foot disability.  He complained of burning, aching pain in the left hip and occasional catching.  The Veteran reported intermittent pain in his left knee which he contended is due to imbalance in his gait due to his right foot disability.  He reported stiffness and pain in his left hip but no deformity, giving way, instability, weakness, incoordination, decreased speed, dislocation, subluxation, locking, effusion, inflammation or flare ups.  The Veteran reported pain in his left knee with no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed, dislocation or subluxation, locking, effusion or inflammation.  He was noted to have an antalgic gait.  

Upon physical examination there was no abnormality with the left hip.  There was objective evidence of pain with active motion in the left hip but none in the right hip.  Upon physical examination there was no objective evidence of pain on active motion in either the left or right knee. 

In a February 2011 the VA examiner provided an addendum.  Based on her findings at the July 2010 examination, the examiner opined that the left hip, right hip, left knee and right knee were all normal.  There is no condition or disability of these joints related to the Veteran's right Achilles' tendon.  The examiner explained that both knee and both hips were normal upon physical examination and on x-ray.  She clarified that the pain in the left hip is referred pain from the Veteran's lumbosacral spine and that there is no left hip disorder or disability. 

Disability compensation for veterans derives from two statutes, sections 1110 and 1131.  Both provide for compensation, beginning with the following words; "For disability resulting from personal injury suffered or disease contracted in line of duty..."  Thus, in order for a veteran to qualify for compensation under those statutes, the veteran must prove the existence of current disability and that a disability has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Absent evidence of an actual diagnosed left hip, right hip, left knee or right knee disability the Veteran's claims of service connection must fail.  It is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  


ORDER

Service connection for a left hip disability, claimed as secondary to the service connected right foot disability, is denied.

Service connection for a right hip disability, claimed as secondary to the service connected right foot disability, is denied.

Service connection for a left knee disability, claimed as secondary to the service connected right foot disability, is denied.

Service connection for a right knee disability, claimed as secondary to the service connected right foot disability, is denied. 





____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


